DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2009/0017242) in view of Touma (WO 2017/082207) and Osada et al. (US 9,279,436).
Regarding claim 1, Weber teaches forming features on metal parts and to applying internal features of complex mechanical structures to the surface of a metal part (“a bonding member”) (Pg. 1, Paragraph [0003]). The features are formed in a metal part and moldable piece is formed by injection molding binding the two together (“a metal member including a first base portion made of metal and first engagement portion made of metal and provided integrally with the first base portion” & “a resin member including a second base portion made of resin and a second engagement portion made of resin and provided integrally with the second base portion so as to engage with the first engagement portion” & “the second engagement portion includes a resin filled in the plurality of cavities of the three-dimensional structure”) (Pg. 2, Paragraphs [0040]-[0042]). The complex mechanical features formed in the metal part may include structural members or frames (Pg. 2, Paragraph [0042]). 
Weber is silent with respect to the first engagement portion includes a three-dimensional structure formed by a frame to form a plurality of cavities communicating with each other inside the frame. Weber is additionally silent with respect to a ratio of the frame per unit volume including the cavity and the frame in the first engagement portion gradually increases towards the first base portion while fluctuating. 
Touma teaches a modeled object which can strengthen the bond between a plurality of types of materials (Paragraph [0005]). The modeled object is formed from a metal material and resin material which each have across-girder structure resulting in the bond being strengthened (Paragraph [0037]; Fig. 18). Additionally, the cross-girder structures may have fluctuating gradients in the height direction which provides variable properties across the throughout the bonding of the two materials and provides for enhanced strength (Fig. 24, Paragraph [0072]). 
Osada teaches a joint structure for a fiber reinforced resin and a metal (Col. 1, Lines 16-17). The joint is illustrated in figure 1 such that the joint structure is a stepped structure (Fig. 1; Col. 2, Lines 38-53). The stepped structure includes a plurality of projections which enable a secure connection between the fiber reinforced resin and the metal without the use of a fastening tool (Col. 1, Line 61-Col. 2, Line 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the complex mechanical features of Weber such that they are formed as the cross-girder lattice structures as taught by Touma which are taught to provide a fluctuating gradient in the height direction in order to enhance the adhesion strength between a resin and a metal. Additionally, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mechanical features of Weber such that they include projections at the outer edges in order to secure the metal parts to the moldable parts in order to securely join the resin and the metal, as taught by Osada.
Regarding claim 2, Weber teaches the complex mechanical features as discussed above with respect to claim 1. Weber further teaches the features may extend outward or inward in the metal component (“depressed shape” or “projection portion”) (Fig. 2A- 3B).
Regarding claims 3-4, Weber teaches the complex mechanical features as discussed above with respect to claim 2. As discussed above, Weber illustrates the features may extend outward from the metal component (“projection portion has at least a distal end which is covered by the second base portion” & “a portion of the first base portion penetrates into the projection portion towards the distal end of the projection portion”) (Fig. 2A and 3A).
Regarding claim 6, Weber teaches the complex mechanical features as discussed above with respect to claim 1. Weber further teaches the features may extend outward or inward in the metal component (“a base end of the first engagement portion penetrates into the recessed portion of the first base portion”) (Fig. 2A- 3B).
Regarding claim 7, Weber teaches the complex mechanical features as discussed above with respect to claim 1. As discussed above, Touma teaches a cross-girder lattice structure for achieving the enhanced bond between the resin and the metal (“the first engagement portion has at least a first layer and a second layer stacked on the first layer, and the frame includes at least one first extension portion extending in a first direction in the first layer and at least one second extension portion extending in a second direction intersecting the first direction in the second layer”) (Fig. 22).
Regarding claim 8, Weber teaches the complex mechanical features as discussed above with respect to claim 7. As discussed above, Touma teaches a cross-girder lattice structure for achieving the enhanced bond between the resin and the metal (“the first layer is located closer to the first base portion than the second layer”) (Fig. 22). Furthermore, as illustrates in figure 22, the number of blocks in the bottom layer is greater than the number of blocks in the second layer (“a ratio of the frame per unit volume in the first layer is larger than a ratio of the frame per unit volume in the second layer”)
Regarding claim 9, Weber teaches the complex mechanical features as discussed above with respect to claim 8. As discussed above, Touma teaches a cross-girder lattice structure for achieving the enhanced bond between the resin and the metal (Fig. 22). Furthermore, as illustrates in figure 22, the number of blocks in the bottom layer is greater than the number of blocks in the second layer, resulting in the cross-sectional area of the bottom layer being greater than the cross-sectional area of the second layer (“a cross-sectional area of the first extension portion in a cross-section orthogonal to an extension direction of the first extension portion is larger than a cross-sectional area of the - 43 -18-01822US_specification second extension portion in a cross-section orthogonal to an extension direction of the second extension portion”).
Regarding claim 10, Weber teaches the complex mechanical features as discussed above with respect to claim 8. As discussed above, Touma teaches a cross-girder lattice structure for achieving the enhanced bond between the resin and the metal (Fig. 22). Furthermore, as illustrates in figure 22, the number of blocks in the bottom layer is greater than the number of blocks in the second layer (“the number of first extension portions is larger than the number of second extension portions”).
Regarding claim 12, Weber teaches the complex mechanical features as discussed above with respect to claim 8. As discussed above, Touma teaches a cross-girder lattice structure for achieving the enhanced bond between the resin and the metal (“the first engagement portion includes at least a plurality of first shaft-shaped members extending in a first extension direction and a plurality of second shaft-shaped members 15extending in a second extension direction intersecting the first extension direction, and at least one of the plurality of first shaft-shaped members and at least one of the plurality of second shaft-shaped members are connected by a connecting portion”) (Fig. 22).
Regarding claim 21, Weber teaches the complex mechanical features as discussed above with respect to claim 1. As discussed above, the complex mechanical features are provided with the projections at the outer regions in order to securely join the resin and the metal as taught by 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Osada and illustrated in the recreated figure 1 below and compared to figure 23 of applicant’s specification. 

As illustrated in the figure above, the stepped structure includes a thicker portion which fluctuates teaching a first and second layers in an alternating fashion in which the second layers are thicker than the first (“R1<R2”) and a thinner portion which fluctuates teaching a third and fourth layers in an alternating fashion (“R2>R3” & “R3<R4” & “R1>R3” & “R2>R4”).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2009/0017242) in view of Touma (WO 2017/082207) and Osada et al. (US 9,279,436) as applied to claim 1 above, and further in view of Moarefi (DE 10-2019-201896) with (US 2020/0254661) as and English language translation.
Regarding claim 14, Weber teaches the complex mechanical features as discussed above with respect to claim 1. 
Weber is silent with respect to the molding material being formed from two different resins.
Moarefi teaches a compound material formed from at least one metal and at least one polymer in which the metal is in the form of a 3-D lattice and the polymer is introduced into the lattice (Pg.1, Paragraph [0002]). After the polymer is introduced into the lattice, a cover of a different material may be provided in order to provide a smooth edge (Pg. 2, Paragraph [0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the inventions to form the complex mechanical features of Weber with the molded materials such that the complex features are bonded with one resin material and are then covered with a different resin material in order to provide a smooth surface as taught by Moarefi.
Regarding claim 15, Weber teaches the complex mechanical features as discussed above with respect to claim 14. As discussed above, Touma teaches a cross-girder lattice structure for achieving the enhanced bond between the resin and the metal in which there is a density gradient in the height direction as illustrated in figure 22 such that there are less metal block members at the top of the lattice (“a ratio of an area of a metal to an interface at which the second base portion makes - 44 -18-01822US_specification contact with the first engagement portion or the second engagement portion is smaller than an average value of the ratio of the frame per unit volume including the cavity and the frame in the first engagement portion”). 
Regarding claim 16, Weber teaches the complex mechanical features as discussed above with respect to claim 15. As discussed above, Moarefi teaches the methods of injecting a resin into a lattice structure made of metal and then covering the lattice structure with another polymer material in order to improve the smoothness. One of ordinary skill in the art would appreciate that the fitting projection portion and the fitting recess portion may be formed from the same materials and, as such, would be a single smooth layer. Therefore, it would have been obvious to one of ordinary skill that the coverings formed from the polymer layer may include both the fitting projection portion and the fitting recess portion and the combination of Weber and Touma further in view of Moarefi would teach the limitation of “a fitting projection portion that protrudes from the second base portion toward the first engagement portion over the interface or protrudes from the first engagement portion toward the second base portion over the interface; and a fitting recess portion formed in the second base portion or the first engagement portion 10so as to be fitted to the fitting projection portion.”
Regarding claim 17, Weber teaches the complex mechanical features as discussed above with respect to claim 1. As illustrated in figure 1A, the features may be formed in a square shape.
Moarefi teaches the 3-D lattice structures as discussed above with respect to claim 14. As discussed above, the lattices are covered on the sides with a covering material in order to produce a smooth edge. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the features of Weber with the cross-girder lattice structures of Touma such that they further include covering materials in order to have smooth edges as taught by Moarefi. 

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
On pages 7-9, applicant argues that none of the cited references of Weber, Touma and Osada teach the limitation of a ratio of the frame per unit volume including the cavity and the frame of the first engagement portion gradually increases toward the first base portion while fluctuating such that Touma teaches in figure 24 that the first material increases monotonically rather than in a fluctuating manner. Additionally, applicant argues this limitation is not taught such that Osada fails to teach the ratio increasing or decreasing between fluctuations.
The examiner first notes that Weber is silent with respect to this limitation argued by the applicant. To which the examiner turns to the teachings of Touma and Osada in combination in order to teach this increasing ratio while fluctuating. In particular, although Touma illustrates an increase in ratios as required by the claim being constant, paragraphs [0072] and [0073] teaches the density of the first material increasing in the height direction and being variable in order to join materials having differing properties and is discussed as being exemplary modification embodiments. Therefore, Touma teaches the increasing height or the “gradually increasing” ratio as required by claim 1, but is silent with respect to this ratio fluctuating. In order to teach the limitation of this ratio increasing while fluctuating, the rejection turns to Osada which teaches a stepped structure which is taught to provide a stepped structure with projections as illustrated in figure 1 which is shown to provide a secure connection between a resin component and a metal component (Col. 1, Line 61-Col. 2, Line 14). One of ordinary skill in the art would appreciate that this stepped structure teaches a fluctuating pattern as required by claim 1. Additionally, in the illustration of figure 1, the stepped structure extends from a thicker portion to a thinner portion which would teach the limitation of a “gradually increasing ratio.” Therefore, the examiner contends that the combination of the teachings of Touma with those of Osada teaches a gradually increasing ratio, in order to improve the strength of the joint between differing materials taught by Touma, while having a stepped structure in order to secure the connection between a resin and a metal as taught by Osada. It is lastly noted that the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/               Primary Examiner, Art Unit 1783